Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation(s) “the articulation arrangement is disposed on either or both of a front face and a rear face of the frame coupling arrangement is a set of couplers or a unitary coupling system”. This portion of the claim is grammatically incorrect and renders the claim indefinite. The claim has been examined as best understood.
Claim 30 recites the limitation " the frame coupling arrangement " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “articulation arrangement is disposed on either or both of a front face and a rear face of the ledge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-22, 24-30 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (8,844,949).
Consider Claim 18, White discloses a hand truck (10) comprising a frame (16) having a first end, and a second end configured with a wheel set (40, 42), and a ledge (18) extending at said second end, wherein one or both of the frame and the ledge is configured with an articulation arrangement (108, 58) for detachably attaching thereto a utility unit (46), the articulation arrangement being configured to permit articulation of the utility unit (46) over a plane of the respective frame (16) or ledge and extending parallel thereto.
Consider Claim 19, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein attaching a utility unit (46) to the articulation arrangement takes place along a sliding path extending parallel to the plane of the respective frame (16) or ledge.
Consider Claim 20, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the articulation arrangement is a male-female type coupling arrangement, and wherein one or both of the frame and the ledge is configured with a male coupler or a female coupler (112) and is configured for detachably attaching thereto a utility unit configured with the other one of a male coupler (98) or a female coupler.
Consider Claim 21, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein a utility unit articulation face of the hand truck comprises at least one male coupler (98) at one of the articulation face and a face of the utility unit (46), and a female coupler (112) at the other one of the articulation face (16) and a face of the utility unit, said female coupler having a depressed locking location (hook portion of 112) configured with at least one locking rib (108) extending above a depressed plain and along a sliding path, and having an open edge (downward facing horizontal portion of 108) facing in a first sense; said male coupler (98) having a projecting locking location (portion of 98 that enters hook portion of 112) disposed in register with said depressed locking location and configured with at least one locking tongue (upward facing horizontal portion of 98) extending along an engaging sliding path at a second sense, opposite to said first sense, and configured for arresting engagement at a space between said locking rib and depressed plain.
Consider Claim 22, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the at least one locking rib  (108) extends substantially parallel to the sliding path.
Consider Claim 24, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the female coupler comprises a single locking rib (1116, see alternative embodiment, Fig. 19) extending at rear end of the depressed locking location and substantially perpendicular to the sliding path.
Consider Claim 25, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the female coupler comprises two locking ribs (116, 118) extending at side edges of the depressed locking location (hook portion of 112)  and disposed substantially parallel to the sliding path.
Consider Claim 26, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the female coupler comprises two locking ribs (116, 118) each extending at a respective side edge of two neighboring depressed locking locations (hook portions of 112, 114), said locking ribs disposed substantially parallel to the sliding path.
Consider Claim 27, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the coupling arrangement is configured as a snap-type locking of a utility unit over the articulation face (116, 118 snap in to the locked position when 98 is received in 112).
Consider Claim 28, White discloses all the limitations of the claimed invention, as described above, and further discloses the hand truck being an L-shaped cart (Fig. 8C).
Consider Claim 29, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the ledge (18) is pivotable between a first position (Fig. 10B) at which it extends substantially normal to the frame and is configured for bearing loads, and a collapsed position (Fig, 14B) at which it extends substantially against the frame (16) at a stowed position.
Consider Claim 30, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the articulation arrangement (108, 58) is disposed on either or both of a front face (16) and a rear face of the frame coupling arrangement is a set of couplers ((1108, 1110) see alternative embodiment Fig. 15) or a unitary coupling system (108).
Consider Claim 32, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the female coupler (112) is configured at the top face of the articulation face.
Consider Claim 33, White discloses all the limitations of the claimed invention, as described above, and further discloses wherein the articulation arrangement further comprises a locking mechanism (116) for preventing unintentional separation of the utility unit (46) from the articulation face, while they are interlocked.
Consider Claim 34. (Previously presented) The hand truck of claim 33, wherein the locking mechanism (116) comprises at one of a top face of the articulation face and a bottom face of the utility unit a locking latch arresting location (top of 98), and the other one of said top face of the articulation face and a bottom face of the utility unit can comprise a locking member (116) displaceable and disposed in register with said locking latch arresting location (Fig. 6), wherein at a locked position the locking member is arrested by the corresponding locking latch arresting location, and further wherein disengaging the utility unit from the hand truck is facilitated by disengaging the locking latch from the locking latch arresting location (C8, L19-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (8,844,949).
Consider Claim 23, White discloses all the limitations of the claimed invention, as described above, but does not disclose wherein the at least one locking rib extends substantially perpendicular and intersect the sliding path, however, this would be an obvious variation of the at least one locking rib extends substantially parallel to the sliding path required by Claim 22.
Consider Claim 31, White discloses all the limitations of the claimed invention, as described above, but does not disclose wherein the articulation arrangement is disposed on either or both of a front face and a rear face of the ledge, however, it would have been obvious to one of ordinary skill in the art at the time of the invention to locate an articulation arrangement on either or both of a front face and a rear face of the ledge since it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618